UNITED STATES SECURITIES AND EXCHANGE COMMISSION Washington, D.C. 20549 FORM N-Q QUARTERLY SCHEDULE OF PORTFOLIO HOLDINGS OF REGISTERED MANAGEMENT INVESTMENT COMPANY Investment Company Act file number 811-21719 INVESTMENT MANAGERS SERIES TRUST (Exact name of registrant as specified in charter) 803 W. Michigan Street Milwaukee, WI 53233 (Address of principal executive offices) (Zip code) Constance Dye Shannon UMB Fund Services, Inc. 803 West Michigan Street Milwaukee, WI 53233 (Name and address of agent for service) Registrant’s telephone number, including area code: (414)299-2295 Date of fiscal year end: November 30 Date of reporting period:August 31, 2011 Item 1. Schedule of Investments. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 98.8% CONSUMER DISCRETIONARY – 10.6% BorgWarner, Inc.* $ Dollar Tree, Inc.* Goodyear Tire & Rubber Co.* Limited Brands, Inc. Macy's, Inc. McDonald's Corp. Polaris Industries, Inc. Ross Stores, Inc. Ulta Salon Cosmetics & Fragrance, Inc.* Viacom, Inc. - Class B Walt Disney Co. CONSUMER STAPLES – 13.3% Coca-Cola Co. Colgate-Palmolive Co. Corn Products International, Inc. Dr. Pepper Snapple Group, Inc. H.J. Heinz Co. Hain Celestial Group, Inc.* JM Smucker Co. Kimberly-Clark Corp. Kroger Co. McCormick & Co., Inc. Sysco Corp. Tyson Foods, Inc. - Class A Wal-Mart Stores, Inc. ENERGY – 11.5% Apache Corp. Carrizo Oil & Gas, Inc.* Chevron Corp. Clean Energy Fuels Corp.* Exxon Mobil Corp. Halliburton Co. Hess Corp. Marathon Oil Corp. Oil States International, Inc.* Royal Dutch Shell PLC - ADR Schlumberger Ltd. Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value FINANCIALS – 11.6% American Express Co. $ BlackRock, Inc. Hospitality Properties Trust - REIT Invesco Ltd. Jones Lang LaSalle, Inc. JPMorgan Chase & Co. Marsh & McLennan Cos., Inc. MetLife, Inc. PNC Financial Services Group, Inc. Rayonier, Inc. - REIT Travelers Cos., Inc. U.S. Bancorp HEALTH CARE – 15.8% Abbott Laboratories Agilent Technologies, Inc.* Air Methods Corp.* Amgen, Inc. CIGNA Corp. Cooper Cos., Inc. Laboratory Corp. of America Holdings* McKesson Corp. Merck & Co., Inc. Mettler-Toledo International, Inc.* Myriad Genetics, Inc.* Perrigo Co. Pfizer, Inc. Sirona Dental Systems, Inc.* St. Jude Medical, Inc. Teva Pharmaceutical Industries Ltd. - ADR UnitedHealth Group, Inc. Watson Pharmaceuticals, Inc.* INDUSTRIALS – 8.3% Acacia Research Corp.* Aecom Technology Corp.* Caterpillar, Inc. Deere & Co. Illinois Tool Works, Inc. MasTec, Inc.* Middleby Corp.* Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value INDUSTRIALS (Continued) Norfolk Southern Corp. $ Raytheon Co. Snap-On, Inc. Steelcase, Inc. - Class A United Parcel Service, Inc. - Class B INFORMATION TECHNOLOGY – 17.6% Altera Corp. Apple, Inc.* CACI International, Inc. - Class A* Coherent, Inc.* eBay, Inc.* EMC Corp.* Google, Inc. - Class A* IAC/InterActiveCorp* Intel Corp. International Business Machines Corp. JDA Software Group, Inc.* Mentor Graphics Corp.* Nuance Communications, Inc.* Open Text Corp.* Oracle Corp. Polycom, Inc.* RADWARE Ltd.* Solera Holdings, Inc. Symantec Corp.* TIBCO Software, Inc.* VeriFone Systems, Inc.* MATERIALS – 2.7% Barrick Gold Corp. PPG Industries, Inc. TPC Group, Inc.* TELECOMMUNICATION SERVICES – 2.6% AT&T, Inc. Vodafone Group PLC - ADR Zacks All-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value UTILITIES – 4.8% Alliant Energy Corp. $ California Water Service Group Northeast Utilities Pinnacle West Capital Corp. Southern Co. Westar Energy, Inc. TOTAL COMMON STOCKS (Cost $18,491,051) EXCHANGE-TRADED FUNDS – 1.0% Financial Select Sector SPDR Fund TOTAL EXCHANGE-TRADED FUNDS (Cost $241,525) Principal Amount Value SHORT-TERM INVESTMENTS – 1.2% $ UMB Money Market Fiduciary Fund, 0.01%† TOTAL SHORT-TERM INVESTMENTS (Cost $248,534) TOTAL INVESTMENTS – 101.0% (Cost $18,981,110) Liabilities in Excess of Other Assets – (1.0)% ) TOTAL NET ASSETS – 100.0% $ ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. † The rate is the annualized seven-day yield at period end. See accompanying Notes to Schedules of Investments Zacks All-Cap Core Fund SUMMARY OF INVESTMENTS As of August 31, 2011 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Information Technology % Health Care % Consumer Staples % Financials % Energy % Consumer Discretionary % Industrials % Utilities % Materials % Telecommunication Services % Total Common Stocks % Total Exchange-Traded Funds % Total Short-Term Investments % Total Investments % Liabilities in Excess of Other Assets )% Total Net Assets % See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS – 92.1% CONSUMER DISCRETIONARY – 16.2% Dick's Sporting Goods, Inc.*‡ $ Dollar Tree, Inc.*‡ Fossil, Inc.*‡ G-III Apparel Group Ltd.*‡ Grupo Televisa SA - ADR‡ Kohl's Corp.‡ Lennar Corp. - Class A‡ Macy's, Inc.‡ Red Robin Gourmet Burgers, Inc.*‡ Ross Stores, Inc.‡ TJX Cos., Inc.‡ VF Corp.‡ Viacom, Inc. - Class B‡ Weight Watchers International, Inc.‡ CONSUMER STAPLES – 10.5% Coca-Cola Enterprises, Inc.‡ Corn Products International, Inc.‡ H.J. Heinz Co.‡ Hain Celestial Group, Inc.*‡ JM Smucker Co.‡ Kroger Co.‡ PepsiCo, Inc.‡ FINANCIALS – 3.8% Hospitality Properties Trust - REIT‡ MSCI, Inc. - Class A*‡ Rayonier, Inc. - REIT‡ U.S. Bancorp‡ HEALTH CARE – 15.1% Abbott Laboratories‡ Bio-Rad Laboratories, Inc. - Class A*‡ CIGNA Corp.‡ Cooper Cos., Inc.‡ McKesson Corp.‡ Merck & Co., Inc.‡ Orthofix International NV*‡ Teva Pharmaceutical Industries Ltd. - ADR‡ Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value HEALTH CARE (Continued) UnitedHealth Group, Inc.‡ $ Watson Pharmaceuticals, Inc.*‡ INDUSTRIALS – 20.7% Clean Harbors, Inc.*‡ Cummins, Inc.‡ Deere & Co.‡ Deluxe Corp.‡ Granite Construction, Inc.‡ IDEX Corp.‡ Korn/Ferry International*‡ MasTec, Inc.*‡ RR Donnelley & Sons Co.‡ Ryder System, Inc.‡ Snap-On, Inc.‡ Teledyne Technologies, Inc.*‡ Textainer Group Holdings Ltd.‡ Union Pacific Corp.‡ United Parcel Service, Inc. - Class B‡ United Technologies Corp.‡ W.W. Grainger, Inc.‡ INFORMATION TECHNOLOGY – 17.8% Altera Corp.‡ Apple, Inc.*‡ Check Point Software Technologies*‡ EMC Corp.*‡ Google, Inc. - Class A*‡ Intel Corp.‡ International Business Machines Corp.‡ Mastercard, Inc. - Class A‡ Nuance Communications, Inc.*‡ Oracle Corp.‡ QUALCOMM, Inc.‡ Rogers Corp.*‡ Synopsys, Inc.*‡ Take-Two Interactive Software, Inc.*‡ TIBCO Software, Inc.*‡ Ultratech, Inc.*‡ Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value MATERIALS – 2.2% Eastman Chemical Co.‡ $ Harry Winston Diamond Corp.*‡ TELECOMMUNICATION SERVICES – 3.9% AT&T, Inc.‡ Vodafone Group PLC - ADR‡ UTILITIES – 1.9% Dominion Resources, Inc.‡ NorthWestern Corp.‡ TOTAL COMMON STOCKS (Cost $28,697,957) EXCHANGE-TRADED FUNDS – 2.3% iShares Russell 2000 Value Index Fund - ETF‡ TOTAL EXCHANGE-TRADED FUNDS (Cost $767,314) Principal Amount Value SHORT-TERM INVESTMENTS – 0.5% $ UMB Money Market Fiduciary Fund, 0.01%†‡ TOTAL SHORT-TERM INVESTMENTS (Cost $186,445) TOTAL INVESTMENTS – 94.9% (Cost $29,651,716) Other Assets in Excess of Liabilities – 5.1% TOTAL NET ASSETS – 100.0% $ Number of Shares Value SECURITIES SOLD SHORT – 93.6% COMMON STOCKS – 89.6% CONSUMER DISCRETIONARY – 21.7% ) Apollo Group, Inc. - Class A* ) ) Choice Hotels International, Inc. ) ) Citi Trends, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value CONSUMER DISCRETIONARY (Continued) ) Coach, Inc. $ ) ) DISH Network Corp. - Class A* ) ) Gap, Inc. ) ) Garmin Ltd. ) ) K-Swiss, Inc. - Class A* ) ) Lamar Advertising Co. - Class A* ) ) Lowe's Cos., Inc. ) ) Lululemon Athletica, Inc.* ) ) Lumber Liquidators, Inc.* ) ) Nordstrom, Inc. ) ) NVR, Inc.* ) ) Pulte Homes, Inc.* ) ) Royal Caribbean Cruises Ltd. ) ) Staples, Inc. ) ) Target Corp. ) ) Thomson Reuters Corp. ) ) Toyota Motor Corp. - ADR ) ) Urban Outfitters, Inc.* ) ) Yum! Brands, Inc. ) ) CONSUMER STAPLES – 9.0% ) Campbell Soup Co. ) ) ConAgra Foods, Inc. ) ) Energizer Holdings, Inc.* ) ) Kellogg Co. ) ) Lorillard, Inc. ) ) Safeway, Inc. ) ) Sanderson Farms, Inc. ) ) ENERGY – 1.3% ) Cameco Corp. ) FINANCIALS – 0.9% ) Banco Santander SA - ADR ) HEALTH CARE – 15.5% ) Alere, Inc.* ) ) AstraZeneca PLC - ADR ) ) Baxter International, Inc. ) ) Becton, Dickinson and Co. ) ) Charles River Laboratories International, Inc.* ) ) Conceptus, Inc.* ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value HEALTH CARE (Continued) ) Coventry Health Care, Inc.* $ ) ) DaVita, Inc.* ) ) DENTSPLY International, Inc. ) ) HCA Holdings, Inc.* ) ) LHC Group, Inc.* ) ) Lincare Holdings, Inc. ) ) Owens & Minor, Inc. ) ) Quest Diagnostics, Inc. ) ) Valeant Pharmaceuticals International, Inc. ) ) VCA Antech, Inc.* ) ) INDUSTRIALS – 14.6% ) AMR Corp.* ) ) Avery Dennison Corp. ) ) CSX Corp. ) ) Fastenal Co. ) ) General Dynamics Corp. ) ) Heartland Express, Inc. ) ) Ingersoll-Rand PLC ) ) Kansas City Southern* ) ) Lennox International, Inc. ) ) Navistar International Corp.* ) ) PACCAR, Inc. ) ) Pitney Bowes, Inc. ) ) Republic Services, Inc. ) ) INFORMATION TECHNOLOGY – 19.7% ) Advanced Micro Devices, Inc.* ) ) Amphenol Corp. - Class A ) ) Arris Group, Inc.* ) ) ASML Holding NV ) ) Broadridge Financial Solutions, Inc. ) ) CA, Inc. ) ) Citrix Systems, Inc.* ) ) Cree, Inc.* ) ) Dell, Inc.* ) ) Flextronics International Ltd.* ) ) Infosys Technologies Ltd. - ADR ) ) Jabil Circuit, Inc. ) ) Lender Processing Services, Inc. ) ) Logitech International SA* ) ) Microchip Technology, Inc. ) Zacks Market Neutral Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value INFORMATION TECHNOLOGY (Continued) ) Nokia OYJ - ADR $ ) ) SAP AG - ADR ) ) Silicon Laboratories, Inc.* ) ) Taiwan Semiconductor Manufacturing Co., Ltd. - ADR ) ) MATERIALS – 1.2% ) Eagle Materials, Inc. ) ) Titanium Metals Corp. ) ) TELECOMMUNICATION SERVICES – 3.7% ) MetroPCS Communications, Inc.* ) ) Telefonica SA - ADR ) ) Telefonos de Mexico SAB de CV - ADR ) ) Verizon Communications, Inc. ) ) UTILITIES – 2.0% ) Exelon Corp. ) TOTAL COMMON STOCKS (Proceeds $33,414,385) ) EXCHANGE-TRADED FUNDS – 4.0% ) iShares Dow Jones U.S. Pharmaceuticals Index Fund - ETF ) ) iShares Nasdaq Biotechnology Index Fund - ETF ) ) iShares S&P Global Financials Sector Index Fund - ETF ) ) SPDR S&P Metals & Mining - ETF ) ) SPDR S&P Pharmaceuticals - ETF ) ) SPDR S&P Semiconductor - ETF ) TOTAL EXCHANGE-TRADED FUNDS (Proceeds $1,436,308) ) TOTAL SECURITIES SOLD SHORT (Proceeds $34,850,693) $ ) ADR – American Depository Receipt PLC – Public Limited Company REIT – Real Estate Investment Trusts * Non-income producing security. † The rate is the annualized seven-day yield at period end. ‡ Long security positions with a value of $34,113,757 have been segregated in connection with securities sold short. See accompanying Notes to Schedules of Investments Zacks Market Neutral Fund SUMMARY OF INVESTMENTS As of August 31, 2011 (Unaudited) Security Type/Sector Percent of Total Net Assets Common Stocks Industrials % Information Technology % Consumer Discretionary % Health Care % Consumer Staples % Telecommunication Services % Financials % Materials % Utilities % Total Common Stocks % Total Exchange-Traded Funds % Total Short-Term Investments % Total Investments % Other Assets in Excess of Liabilities % Total Net Assets % See accompanying Notes to Schedules of Investments Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value COMMON STOCKS - 94.1% CONSUMER DISCRETIONARY - 7.6% 65 Ameristar Casinos, Inc. $ Carrols Restaurant Group, Inc.* 59 Global Sources Ltd.* 24 Johnson Outdoors, Inc. - Class A* 69 Knology, Inc.* 20 Lithia Motors, Inc. - Class A Luby's, Inc.* 15 Perry Ellis International, Inc.* 15 Select Comfort Corp.* 46 Standard Motor Products, Inc. CONSUMER STAPLES - 4.9% 19 Darling International, Inc.* 59 Inter Parfums, Inc. 28 J&J Snack Foods Corp. 53 Omega Protein Corp.* 48 Susser Holdings Corp.* ENERGY - 5.7% 10 CVR Energy, Inc.* 64 Delek U.S. Holdings, Inc. 16 Helix Energy Solutions Group, Inc.* 72 Mitcham Industries, Inc.* 8 OYO Geospace Corp.* 65 REX American Resources Corp.* 44 Tesco Corp.* FINANCIALS - 23.0% 86 Bryn Mawr Bank Corp. Center Bancorp, Inc. Donegal Group, Inc. - Class A Eagle Bancorp, Inc.* ESSA Bancorp, Inc. 31 First Defiance Financial Corp.* 49 First Financial Corp. 78 German American Bancorp, Inc. Heritage Financial Corp. 54 HFF, Inc. - Class A* 14 INTL. FCStone, Inc.* 40 Investors Bancorp, Inc.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value FINANCIALS (Continued) JMP Group, Inc. $ 56 MarketAxess Holdings, Inc. Northfield Bancorp, Inc. 14 ProAssurance Corp.* Union First Market Bankshares Corp. 53 West Bancorporation, Inc. HEALTH CARE - 8.9% 16 Arthrocare Corp.* 10 Computer Programs & Systems, Inc. 57 CryoLife, Inc.* 65 Dusa Pharmaceuticals, Inc.* 27 Ensign Group, Inc. 53 Hanger Orthopedic Group, Inc.* 6 Jazz Pharmaceuticals, Inc.* 31 Par Pharmaceutical Cos., Inc.* Select Medical Holdings Corp.* 68 U.S. Physical Therapy, Inc. 6 WellCare Health Plans, Inc.* INDUSTRIALS - 27.7% 9 Amerco, Inc.* 2 Astronics Corp. - Class B* 41 78 AT Cross Co. - Class A* 23 Cascade Corp. 9 CLARCOR, Inc. 66 Colfax Corp.* 24 Cubic Corp. 24 DXP Enterprises, Inc.* 34 Exponent, Inc.* 29 Franklin Electric Co., Inc. 62 Furmanite Corp.* 60 G&K Services, Inc. - Class A 36 Gibraltar Industries, Inc.* 54 ICF International, Inc.* 21 Kadant, Inc.* 26 Layne Christensen Co.* 26 McGrath RentCorp. 78 Miller Industries, Inc. 35 Multi-Color Corp. 11 NACCO Industries, Inc. - Class A 20 Old Dominion Freight Line, Inc.* Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Number of Shares Value INDUSTRIALS (Continued) 23 Park-Ohio Holdings Corp.* $ 9 Sun Hydraulics Corp. 26 Teledyne Technologies, Inc.* 9 Tennant Co. 50 Trimas Corp.* 14 Twin Disc, Inc. 96 Universal Truckload Services, Inc.* 37 Woodward, Inc. INFORMATION TECHNOLOGY - 11.1% 53 ACI Worldwide, Inc.* 20 Cardtronics, Inc.* 26 DealerTrack Holdings, Inc.* 64 Electro Scientific Industries, Inc.* 34 Electronics for Imaging, Inc.* Entegris, Inc.* Hackett Group, Inc.* 45 Insight Enterprises, Inc.* 9 Interactive Intelligence Group* 45 IXYS Corp.* 27 Liquidity Services, Inc.* 51 Photronics, Inc.* 10 Rogers Corp.* TechTarget, Inc.* 40 Virtusa Corp.* MATERIALS - 3.8% 46 Globe Specialty Metals, Inc. 63 HB Fuller Co. 11 Innophos Holdings, Inc. 33 PolyOne Corp. 13 TPC Group, Inc.* UTILITIES - 1.4% 29 MGE Energy, Inc. TOTAL COMMON STOCKS(Cost $91,896) Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Principal Amount Value SHORT-TERM INVESTMENT - 0.1% $ UMB Money Market Fiduciary Fund, 0.01%† $ TOTAL SHORT-TERM INVESTMENT(Cost $104) TOTAL INVESTMENTS - 94.2% (Cost $92,000) Other Assets less Liabilities - 5.8% TOTAL NET ASSETS - 100.0% $ *Non-income producing. † The rate is the annualized seven-day yield at period end. See accompanying Notes to the Schedule of Investments. Zacks Small-Cap Core Fund SCHEDULE OF INVESTMENTS As of August 31, 2011 (Unaudited) Percent of Security Type/Sector Total Net Assets Common Stocks Industrials % Financials % Information Technology % Health Care % Consumer Discretionary % Energy % Consumer Staples % Materials % Utilities % Total Common Stocks % Short-Term Investments % Total Investments % Other Assets less Liabilities % Total Net Assets % See accompanying Notes to Schedule of Investments. Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – August 31, 2011 (Unaudited) Note 1 – Organization Zacks All-Cap Core Fund (formerly known as Zacks Multi-Cap Opportunities Fund), Zacks Market Neutral Fundand Zacks Small-Cap Core Fund (each a “Fund” and collectively the ‘‘Funds’’) are organized as a diversified series of Investment Manager Series Trust (formerly, Claymore Trust), a Delaware statutory trust (the “Trust”) which is registered as an open-end management investment company under the Investment Company Act of 1940, as amended (the “1940 Act”). Zacks All-Cap Core Fund’s primary investment objective is to provide capital appreciation and, to a lesser extent, income through dividends. The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on December 5, 2005, with two classes of shares, Class A and Class C. Zacks Market Neutral Fund’s primary investment objective is to generate positive returns inboth rising and falling equity markets. The Fund will simultaneously invest in long and short equity positions to minimize portfolio exposure to general equity market risk.The Fund commenced investment operations on July 24, 2008, with two classes of shares, Class A and Class C. Zacks Small-Cap Core Fund’s primary investment objective is to provide capital appreciation.The Fund will invest primarily in a diversified portfolio of equity securities.The Fund commenced investment operations on June 30, 2011. Note 2 – Accounting Policies The following is a summary of significant accounting policies consistently followed by the Funds in the preparation of its financial statements.The preparation of financial statements in conformity with accounting principlesgenerally accepted in the United States of America requires management to make estimates and assumptions that affect the reported amounts and disclosures in the financial statements.Actual results could differ from these estimates. (a) Valuation of Investments The Funds value equity securities at the last reported sale price on the principal exchange or in the principal OTC market in which such securities are traded, as of the close of regular trading on the NYSE on the day the securities are being valued or, if there are no sales, at the mean between the last available bid and asked prices on that day.Securities traded on the NASDAQ Global Market, the NASDAQ Global Select Market and the NASDAQ Capital Market are valued at the NASDAQ Official Closing Price (“NOCP”), which may not necessarily represent the last sale price.Debt securities are valued at the mean between the last available bid and asked prices for such securities, or if such prices are not available, at prices for securities of comparable maturity, quality and type.All other types of securities, including restricted securities and securities for which market quotations are not readily available, are valued at fair value as determined in accordance with procedures established in good faith by the Board of Trustees.Short-term securities with remaining maturities of sixty days or less are valued at amortized cost, which approximates market value. Short Sales – The Zacks Market Neutral and Zacks Small-Cap Core Funds may engage in short sales that are “uncovered”.Uncovered short sales are transactions under which a Fund sells a security it does not own.To complete such a transaction, the Fund must borrow the security to make delivery to the buyer.The Fund then is obligated to replace the security borrowed by purchasing the security at the market price at the time of replacement.The price at such time may be more or less than the price at which the security was sold by the Fund.Until the security is replaced, the Fund is required to pay the lender amounts equal to dividend or interest that accrue during the period of the loan which is recorded as an expense on the Statement of Operations.To Zacks Funds NOTES TO SCHEDULE OF INVESTMENTS – August 31, 2011 (Unaudited) - Continued borrow the security, the Fund also may be required to pay a premium, which would decrease proceeds of the security sold.The proceeds of the short sale will be retained by the broker, to the extent necessary to meet margin requirements, until the short position is closed out. A gain, limited to the price at which the Fund sells the security short, or a loss, potentially unlimited in size, will be recognized upon the closing of a short sale. Note 3 – Federal Income Taxes At August 31, 2011, the cost of securities and proceeds from securities sold short, on a tax basis and gross unrealized appreciation and depreciation on investments and securities sold short for federal income tax purposes were as follows: All-Cap Core Fund Market Neutral Fund Small-Cap Core Fund Cost of investments $ $ $ Proceeds from securities sold short $
